Citation Nr: 1542511	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  13-17 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel







INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1988 to August 1992, to include duty during Operation Desert Shield/Desert Storm in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served in the U.S. Marines during Operation Desert Shield/Desert Storm, and contends that he developed a chronic hearing loss disability for VA purposes as a result of exposure to acoustic trauma experienced during that service.  

The Board notes that the RO has made a formal finding of fact that, after several attempts, the service treatment records have not been able to be located.  As such, the Board notes that VA has a heightened duty to assist the Veteran in the development of his claim and to carefully consider the benefit-of-the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this regard, the Board notes that the Veteran should be encouraged to submit any evidence in his possession which may help to substantiate his claim for service connection.  Indeed, the Veteran may submit additional lay statements from people who knew him at the time of his service or any service records in his possession which may be potentially supportive of his claim.  This should be stressed to the Veteran in a letter prior to any additional development.  

The Veteran was afforded a VA examination in November 2012 with an addendum opinion being authored in April 2013.  At that time, a bilateral hearing loss disability was assessed for VA purposes.  The audiologist determined that the Veteran only had complaints of hearing loss acuity depreciation within 10 years prior to the examination, and that as such, there was no evidence of hearing loss disability having causal origins in service.  The examiner noted that there was credible evidence of post-service noise exposure and did not contest that a moderate level of in-service noise exposure would have occurred.  A medical treatise, specific to military noise exposure, was also cited, and this journal entry noted that medical evidence did not support an onset of hearing loss many years after the last exposure to military acoustic trauma.  Based on this, the RO denied the Veteran's claim.  

There appears to be some confusion with respect to the content of the VA examination report/addendum and the written submissions of the Veteran regarding the alleged onset of hearing loss symptomatology.  Indeed, in support of his substantive appeal to the Board, the Veteran stated that he did, in fact, experience hearing loss issues during the period of his military service.  He stated that his unit had exposure to small arms fire and explosions, and that he went to the Navy Corpsman with hearing complaints.  He specifically asserts that he was assessed with hearing loss of some type; although, he does not go so far as to say that he first manifested a hearing loss disability for VA purposes at the time of his service.  Rather, it is the Veteran's contention that in-service hearing loss symptoms have gradually become a current hearing loss disability.  

A noting of hearing acuity depreciation, as something that can be uniquely perceived by the senses, is something on which the Veteran, as a lay person, is competent to address.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In noting this, and in noting that the Veteran's DD Form 214 reflects award of the Kuwaiti Liberation Medal and Southwest Asia Service Medal, it can be concluded that the Veteran could have indeed been exposed to loud noises, in the form of explosions and gun fire, during his active service.  The VA examiner indicated that the Veteran's military occupational specialty (MOS) would be of the type to incur a "moderate" level of noise exposure; however, this does not appear to fully consider the nature of the MOS in a theater of war (where the Veteran was clearly assigned).  At any rate, especially in light of the fact that there are no service treatment records, the Board considers the Veteran's assertions of being near loud noises in service, and of experiencing some degree of hearing symptomatology in service, to be credible.  The Veteran's assertion of experiencing such noise exposure in active service was not considered by the previous VA examiner.  Indeed, contrary to the written testimonial evidence of record, the 2012/13 examiner stated that the Veteran noted that his hearing loss started only 10 years prior.  This inconsistency makes the conclusion of the examiner unreliable, and thus, there is a need for an additional examination to address the issue on appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

It is asked that a different audiologist examine the Veteran and offer an opinion as to the etiology of his current hearing loss disability.  In this regard, specific attention should be made to the credible assertions of hearing loss symptoms during periods of in-service noise exposure, and an opinion as to if it is at least as likely as not that such exposure caused a current hearing loss disability for VA purposes should be entered.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that, as VA has been unable to locate his service treatment records, he may submit any evidence he may possess which might have the potential to support his claim to the RO (and that VA has a heightened duty to provide assistance to him and to carefully consider such evidence).  In this regard, he should be informed of his ability to supply lay statements of those who might have been aware of his hearing loss complaints (either presently or at the time of service), and any private or government medical records held in his custody should also be submitted.  If the Veteran has received VA or private treatment, he should so notify the RO.  With respect to private audiological treatment, he should advise of the names, addresses, and dates of treatment, and VA should obtain copies on his behalf.  Any evidence received should be properly considered on a de novo basis.  

2.  Schedule the Veteran for a comprehensive VA audiology examination with a different clinician than the one who performed his 2012/2013 assessment.  In this regard, the examiner is asked to review the entire claims file, and to note the credible and competent reports of depreciation of hearing acuity (i.e. symptoms of hearing loss) noted in service at a time proximate to noise exposure in the Persian Gulf conflict.  The examiner should state as to if any current hearing loss disability for VA purposes had causal origins with respect to in-service noise exposure and the credible reports of hearing loss symptoms experienced in active service.  The lack of service treatment records should not, in itself, form the basis of an opinion and a detailed rationale must accompany any conclusion reached in the narrative portion of the examination report.  

3.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



